



MACOM Technology Solutions Inc.
100 Chelmsford Street
Lowell, MA 01851
+1 978.656.2500
 
logoheader.jpg [logoheader.jpg]
www.macom.com
 
 





May 15, 2019


Dear Steve:
On behalf of MACOM Technology Solutions Inc., a Delaware corporation (the
“Company”), I am pleased to offer you employment with the Company on the terms
and conditions set forth in this letter agreement.
1.Position; Location. Your position will be President and Chief Executive
Officer of the Company, reporting to the Board of Directors of MACOM Technology
Solutions Holdings, Inc. (the “Board”). You will also be appointed the President
and Chief Executive Officer of MACOM Technology Solutions Holdings, Inc.
(“Parent”). Your principal place of employment will be the Company’s
headquarters at 100 Chelmsford Street, Lowell, MA. The effective date of your
employment will be May 16, 2019 (such date, the “Start Date”).


2.At-Will Employment. Your employment with the Company is for no specified
period and constitutes “at-will” employment. As a result, you are free to
terminate your employment at any time, for any reason or for no reason.
Similarly, the Company is free to terminate your employment at any time, for any
reason or for no reason. We request that, in the event of a resignation, you
give the Company at least two (2) weeks’ notice.
3.Compensation.
(a)Base Salary. During your employment, the Company will pay you a salary at a
rate equivalent to $675,000 on an annualized basis, payable in accordance with
the Company’s standard payroll policies. The first and last payment by the
Company to you will be adjusted, if necessary, to reflect a commencement or
termination date other than the first or last working day of a pay period.


(b)Annual Bonus. During your employment, you will also be eligible to
participate in a Company bonus plan, with a target bonus of 100% of your
annualized salary and a maximum bonus potential of up to 200% of your annualized
salary, based on Company and/or individual performance targets determined by the
Board or the Compensation Committee thereof (the “Compensation Committee”). Any
annual bonus earned shall be paid in accordance with the terms of the applicable
Company bonus plan.


(c)Director Compensation. You acknowledge and agree that as of the Start Date
you shall no longer be entitled to receive compensation under Parent’s
non-employee director compensation program. With respect to the 6,656 restricted
stock units granted to you under the Plan (as defined below) on March 1, 2019 in
respect of your service as a member of the Board, a pro rated number of such
restricted stock units shall vest on the Start Date, prorated based on the
number of days you served as a member of the Board from March 1, 2019 through
May 15, 2019.







--------------------------------------------------------------------------------





4.Equity Awards. Subject to your execution of this letter agreement, your
commencement of employment with the Company on the Start Date, the receipt of
any required approvals by the Board or the Compensation Committee, and your
agreement to the terms and conditions and restrictive covenants that may be
required as consideration for the equity awards, Parent will grant you pursuant
to the Parent’s 2012 Omnibus Incentive Plan, as amended and restated (as it may
be amended from time to time, the “Plan”):
(a)An award of restricted stock units (“New Hire RSUs”) with a grant date value
of approximately $2,000,000, with the number of RSUs subject to such grant
determined by dividing such dollar amount by the average closing price of
Parent’s common stock for the five (5) days immediately prior to the Start Date,
which New Hire RSUs shall vest in installments as follows: 20% on the first
anniversary of the Start Date and 10% on each six-month anniversary thereafter,
such that the New Hire RSUs shall be fully vested on the fifth anniversary of
the Start Date, generally subject to your continued employment on each
applicable vesting date. The New Hire RSUs will be subject to Parent’s standard
award agreement for restricted stock units and the Plan. In the event of a
termination of your employment with the Company due to your death or by the
Company due to your Disability (as such term is defined in the Change in Control
Plan (as defined below)), as of immediately prior to the effectiveness of such
termination of employment, the New Hire RSUs will immediately vest and settle in
full.


(b)An award of 50,000 performance-based restricted stock units (“EPS PSUs”),
which EPS PSUs shall be eligible to vest and be earned based on Parent’s
non-GAAP adjusted earnings per share growth during the performance period
applicable to such EPS PSUs, generally subject to your continued employment. The
EPS PSUs will be subject to Parent’s standard award agreement for
performance-based restricted stock units that vest based on earnings per share
and the Plan.


(c)An award of an option to purchase 190,000 shares of Parent’s common stock,
which option shall be eligible to vest and become exercisable as to 100% of the
underlying shares if the closing price for Parent’s common stock equals or
exceeds $38.37 per share for a period of thirty (30) consecutive trading days,
generally subject to your continued employment. The performance-based option
will be subject to Parent’s standard award agreement for performance-based
options and the Plan.


(d)An award of 200,000 performance-based restricted stock units (“TSR PSUs”),
which TSR PSUs shall be eligible to vest and be earned based on Parent’s
relative shareholder return as compared to a peer group of companies listed on
the NASDAQ composite index filtered by the Semiconductor, Semiconductor
Equipment, and Electronics Equipment, Instruments and Components Sectors over a
three-year performance period, generally subject to your continued employment.
Such TSR PSUs will be subject to an award agreement evidencing such award and
the Plan.


(e)The New Hire RSUs, EPS PSUs, options and TSR PSUs contemplated by this
Section 4 will be governed by the terms of the Plan and the applicable award
agreements evidencing such awards. In the event of a conflict between the Plan
and the award agreements and this Agreement, the Plan and award agreements will
control.


5.Severance.


(a)Termination without Cause or For Good Reason.





--------------------------------------------------------------------------------





(i)Our at-will relationship notwithstanding, if the Company terminates your
employment with the Company for any reason other than for “Cause” (as defined
below) (but which shall not, for the avoidance of doubt, include a termination
due to your death or Disability) or you resign for Good Reason (as defined
below) (an “Involuntary Termination”), and you sign and deliver to the Company
within fifty-two (52) days after such termination of employment and do not
revoke within any applicable seven (7)-day revocation period (or other
revocation period set forth by the Company ending prior to the sixtieth (60th)
day after termination of employment) (such time period being the “Release
Deadline Period”) a general release of claims in the Company’s favor in a form
and substance acceptable to the Company (the “Release”), then you shall be
entitled to receive as severance pay continuation of your monthly base salary,
as then in effect and payable in accordance with the Company’s standard payroll
policies as in effect on the date of such termination (and in no event less
frequently than monthly), for a period of twelve (12) months (such period is
hereinafter referred to as the “Severance Period”). Payment of this severance
pay shall begin on the first regularly scheduled pay day occurring after your
Release becomes effective (i.e., after your Release has been signed and any
applicable revocation period has elapsed without your revoking the Release) (the
“Payment Commencement Date”); provided, however, that the first such payment
shall include any installments of severance pay that you would have received
prior to such pay day had your Release been effective on the date of your
Involuntary Termination. However, if the Release Deadline Period spans two
calendar years, then the Payment Commencement Date will in any event be in the
second calendar year. In addition, as of immediately prior to the effectiveness
of such Involuntary Termination, the New Hire RSUs will immediately vest and,
subject to the Release becoming effective hereunder, settle in full. You shall
also be given twelve (12) months’ accelerated vesting credit against any other
outstanding time-vesting equity grants (meaning that vesting of any other
outstanding equity grants that vest solely based on continued employment or
service (which shall not include, for the avoidance of doubt, any awards that
vest based on performance vesting conditions) shall be equivalent to the number
of such shares subject to such grants that would have vested under the normal
vesting schedule of such grants had you remained employed with the Company
through the date that is twelve (12) months following the effective date of such
Involuntary Termination) and such equity grants, to then extent vested and
exercisable, shall be exercisable for one year following such Involuntary
Termination, but not past their original term. Payment of any severance benefits
hereunder is subject to your compliance with the provisions of Section 6 of this
letter agreement and the terms of the ECIA (as defined below).


(ii)Subject to the same conditions applicable to the receipt of any severance
payments otherwise payable during the Severance Period as set forth in Section
5(a), the Company will pay you the amount, if any, that would have been paid to
you under the Company’s then active bonus plan had you remained employed by the
Company for the full bonus plan performance period, based on the actual
performance of you and/or the Company, as applicable, against the performance
metrics set forth in such bonus plan; provided, however, that any such amount
otherwise earned shall be prorated based on the ratio of the number of days you
were actually employed by the Company during the bonus plan performance period
to the total number of days comprising the bonus plan performance period as a
whole. Such prorated bonus, if any, will be paid at the time bonuses are paid to
active employees under such then active bonus plan.







--------------------------------------------------------------------------------





(iii)Subject to the same conditions applicable to the receipt of any severance
payments otherwise payable during the Severance Period as set forth in Section
5(a), to the extent that you or any of your dependents may be covered under the
terms of any medical and dental plans of the Company immediately prior to the
termination of your employment and you timely elect to continue coverage under
the Company’s medical and dental plans pursuant to COBRA, the Company will
provide you with reimbursement for premiums for the continuation of such
benefits for you and those dependents for the same or equivalent coverages
through the end of the Severance Period. The Company is under no obligation to
provide reimbursement for special coverages for you that would not be covered by
the plans applicable to employees generally. The reimbursement payable to you
pursuant to this paragraph shall be reduced by the amount equal to the
contributions required from time to time from other employees for equivalent
coverages under the Company’s medical or dental plans. If and to the extent that
you or any of your dependents is or becomes eligible to participate in a
medical, dental or other health insurance plan of another employer during the
Severance Period, then the reimbursement benefit provided by this paragraph
shall be eliminated or commensurately diminished. Notwithstanding the foregoing,
if the Company determines that its payment of the premium contributions
contemplated by this subsection (c) would subject the Company to any tax or
penalty, then the Company may elect to pay to you in any month, in lieu of
making such payments on your behalf, a cash payment equal to the Company’s cost
of the monthly premium contribution for that month in accordance with the
Company’s standard payroll procedures.


(b)Change in Control Plan. As of the Start Date, you shall be designated as a
participant in Parent’s Change in Control Plan (as amended from time to time,
the “Change in Control Plan”), with a Protected Period ending on the second
anniversary of a Change in Control and a multiple of two (2) for the cash
Severance Payment payable thereunder (as all such terms are defined in the
Change in Control Plan). In no event shall you be entitled to severance benefits
under both this letter agreement and the Change in Control Plan. In the event of
a termination of employment entitling you to benefits under the Change in
Control Plan, you will only be entitled to receive benefits under such plan.


(c)No Duplication. You hereby agree that the severance benefits provided for in
this Section 4 or under the Change in Control Plan, to the extent applicable,
are the only severance benefits to which you may be entitled in the event of the
termination of your employment with the Company, and that such benefits will be
reduced dollar for dollar by any severance-related amount the Company is
required to pay you by law, corporate policy or other source that would
otherwise duplicate any portion of the severance benefits provided herein.


As used herein, “Cause” shall mean (i) an act of dishonesty made by you in
connection with your responsibilities as an employee; (ii) your conviction of,
or plea of nolo contendere to, a felony, or commission of an act of moral
turpitude; (iii) your gross misconduct; or (iv) your (a) material failure to
discharge your employment duties or (b) a material breach of this letter
agreement or the ECIA (as defined below), in each case of clauses (a) and (b)
after you have received a written demand for performance from the Board (or
notice of non-performance, where applicable) specifying the breach of employment
duties, and your failure to cure such breach (where such breach is curable)
within thirty (30) days of the date of such notice from the Board.
As used herein, “Good Reason” shall mean your resignation within thirty (30)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the





--------------------------------------------------------------------------------





following, without your consent: (i) the assignment to you of any duties, or the
reduction of your duties, either of which results in a material diminution of
your authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment, or the removal of you from such position
and responsibilities; (ii) a material change in the geographic location at which
you must perform services (in other words, the relocation of you to a facility
that is more than fifty (50) miles from your then-current work location); and
(iii) the failure of the Company to obtain assumption of this agreement by any
successor. You agree you will not resign for Good Reason without first providing
the Company with written notice of the acts or omissions constituting the
grounds for “Good Reason” within thirty (30) days of the initial existence of
the grounds for “Good Reason” and a reasonable cure period of not less than
thirty (30) days following the date of such notice. To the extent uncured by the
Company, you must terminate your employment within thirty (30) days following
the end of such cure period in order for such termination of employment to be
treated as a termination for “Good Reason” hereunder.
6.Post-Termination Restrictions.


(a)Non-Solicitation of Customers and Other Business Partners. You acknowledge
that, as an employee of the Company, you will have access to valuable,
proprietary trade secret and other confidential information of the Company in
connection with this letter agreement. You acknowledge that such valuable
proprietary and confidential information is developed and acquired by the
Company on an ongoing basis and you will receive the benefit of access to new
and unique information on a continuing basis, and that such information is
worthy of protection. To further ensure the confidentiality of the Company’s
trade secrets and other proprietary information, during the time you are
employed by the Company and also during the twelve (12)-month period following
the date your employment terminates, regardless of the reason for such
termination (such twelve (12)-month period, the “Restricted Period”), you agree
that you shall not directly or indirectly (whether for compensation or
otherwise), alone or together with others (a) solicit or encourage any customer,
client, vendor, supplier or other business partner of the Company or any of its
affiliates to terminate or diminish its relationship with them; or (b) seek to
persuade any such customer, client, vendor, supplier or other business partner,
or any prospective customer, client, vendor, supplier or other business partner
of the Company or any of its affiliates, to conduct with anyone else any
business or activity which such customer, client, vendor, supplier or other
business partner conducts or could conduct, or such prospective customer,
client, vendor, supplier or other business partner could conduct, with the
Company or any of its affiliates; provided, however, that these restrictions
shall apply (y) only with respect to those persons who are or have been a
customer, client, vendor, supplier or other business partner of the Company or
any of its affiliates at any time within the two (2)-year period immediately
preceding the activity restricted by this Section 6(a) or whose business has
been solicited on behalf of the Company or any of the affiliates by any of their
officers, employees or agents within such two (2)-year period, other than by
form letter, blanket mailing or published advertisement, and (z) only if you
have performed work for such person during your employment or other associations
with the Company or any of its affiliates, or been introduced to, or otherwise
had contact with, such person as a result of your employment or other
associations with the Company or any of its affiliates or have had access to
confidential information which would assist in your solicitation of such person.


(b)Non-Solicitation of Employees. During the Restricted Period, you agree that
you shall not directly or indirectly (whether for compensation or otherwise),
alone or together with others, (a) hire or solicit for hiring any employee of
the Company or any of its affiliates or seek to persuade any employee of the
Company or any of its affiliates to discontinue employment or (b) solicit or
encourage any independent contractor providing services to the Company or any of
its





--------------------------------------------------------------------------------





affiliates to terminate or diminish its relationship with them. For the purposes
of this Section 6(b), an “employee” or an “independent contractor” of the
Company or any of its affiliates is any person who was such at any time within
the two (2)-year period immediately preceding the activity restricted by this
Section 6(b).


(c)Tolling, Scope and Reasonableness. You agree that the periods of time during
which you are prohibited by Sections 6(a) and (b) hereof from engaging in such
business practices shall be extended by any length of time during which you are
in breach of any of such covenants. The covenants contained in this Section 6
shall apply in any country or jurisdiction where the Company and its affiliates
had offices or shipped product during the term of your employment with the
Company. You and the Company agree that the time, scope and geographic
limitations and other particulars of the foregoing covenants are appropriate and
reasonable when considered in light of the nature and extent of the business
conducted by the Company and your role in the Company.


(d)Remedies. If you commit a breach, or threaten to commit a breach, of any of
the provisions of this Section 6, the Company shall have the following rights
and remedies, in addition to any and all others rights and remedies of law or in
equity, each of which shall be independent of the other and severally
enforceable: (i) the right to have the provisions of this letter agreement
specifically enforced by any court having equity jurisdiction, including the
right to a restraining order, an injunction or other equitable relief, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to it; (ii) the right to an award of the Company’s reasonable
attorneys’ fees incurred in enforcing its rights hereunder; and (iii) the right
and remedy to require you to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits
(hereinafter collectively the “Benefits”) derived or received, directly or
indirectly, by you as a result of any transactions constituting a breach of any
of the provisions of this letter agreement, and you hereby agree to account for
and pay over any such Benefits to the Company. You agree that, in the event that
any provision of this agreement is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. You further agree that each of the Company’s
affiliates shall have the right to enforce all of your obligations to that
affiliate under this agreement, including, without limitation, pursuant to this
Section 6. Finally, you agree that no claimed breach of this agreement or other
violation of law attributed to the Company, or change in the nature or scope of
your employment or other relationship with the Company or any of its affiliates,
shall operate to excuse you from the performance of your obligations under this
agreement.


7.Benefits. During the term of your employment, you will be eligible, provided
that you meet the eligibility requirements of the relevant plans and policies,
for the Company’s standard employee benefits applicable to employees at your
level, including health, dental, vision, life, short and long-term disability
insurance. The Company reserves the right to change the benefits it offers or
the terms of such benefits from time to time. The Company will provide you with
twenty-five (25) paid vacation days per year. Vacation may be taken at such
times and intervals as you shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time.







--------------------------------------------------------------------------------





8.Business Expenses. During the term of your employment with the Company, you
shall be authorized to incur necessary and reasonable travel, entertainment and
other business expenses in connection with your duties hereunder. The Company
will reimburse you for such expenses upon presentation of an itemized account
and appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.


9.Immigration Laws. This offer of employment is contingent on your providing
proper documentation of your identity and authorization to work in the United
States under applicable immigration laws, as required by Form I-9 of the US
Department of Homeland Security.


10.Employee Confidentiality and Invention Assignment Agreement. As a condition
of this offer of employment, you will be required to promptly complete, sign and
return the Company’s standard form of employee confidentiality and invention
assignment agreement (the “ECIA”).


11.No Conflicts. In this position, you will be expected to devote your full
business time, attention and energies to the performance of your duties with the
Company. We also ask that, before signing this letter agreement, you disclose to
the Company any and all agreements relating to your prior employment that may
affect your eligibility to be employed by the Company or limit the manner in
which you may be employed. It is the Company’s understanding that any such
agreements will not prevent you from performing the duties of your position and
you represent that such is the case.


12.Clawback. Any bonuses, incentive or equity based compensation awards granted
to you hereunder will be subject to any executive compensation recovery policy
adopted by the Company, whether pursuant to the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act or the Nasdaq listing rules or
otherwise.


13.Severability. The invalidity or unenforceability of any provision or
provisions of this letter agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.


14.Withholding. All payments made under this letter agreement shall be reduced
by any tax or other amounts required to be withheld by the Company, its
successors or any of their respective affiliates under applicable law.


15.Section 409A. The parties intend that this letter agreement and the payments
and benefits provided hereunder, including, without limitation, those provided
pursuant to Sections 3 and 5 hereof, be exempt from the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treas. Reg. Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treas. Reg. Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A of the Code is applicable to this letter
agreement, the parties intend that this letter agreement and any payments and
benefits thereunder comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A of the Code. Notwithstanding anything
herein to the contrary, this letter agreement shall be interpreted, operated and
administered in a manner consistent with such intentions; provided, however,
that in no event shall Parent, the Company or their respective agents,
employees, officers, directors, parents, subsidiaries, affiliates or successors
be liable for any additional tax, interest or penalty that may be imposed on you
pursuant to Section 409A of the Code or for any damages incurred by you as a
result of this letter agreement (or the payments or benefits hereunder) failing
to comply with, or be exempt from,





--------------------------------------------------------------------------------





Section 409A of the Code. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this letter agreement to the contrary:


(a)To the extent Section 409A of the Code is applicable to this letter
agreement, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this letter agreement providing for the payment of
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service,” as defined in Treas. Reg.
Section 1.409A-1(h), after giving effect to the presumptions contained therein
(and without regard to the optional alternative definitions available therein),
and, for purposes of any such provision of this letter agreement, references to
“terminate,” “termination,” “termination of employment” and like terms shall
mean separation from service;


(b)If at the time your employment hereunder terminates, you are a “specified
employee,” as defined in Treas. Reg. Section 1.409A-1(i) and determined using
the identification methodology selected by the Company from time to time, or if
none, the default methodology, then to the extent necessary to avoid subjecting
you to an additional tax or interest under Section 409A of the Code, any and all
amounts payable under this letter agreement on account of such termination of
employment that would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid in a lump sum on the
first day of the seventh month following the date on which your employment
terminates or, if earlier, upon your death, except (i) to the extent of amounts
that do not constitute a deferral of compensation within the meaning of Treas.
Reg. Section 1.409A-1(b) (including without limitation by reason of the safe
harbor set forth in Treas. Reg. Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion), (ii) benefits which
qualify as excepted welfare benefits pursuant to Treas. Reg. Section
1.409A-1(a)(5), and (iii) other amounts or benefits that are not subject to the
requirements of Section 409A of the Code;


(c)Each payment made under this letter agreement shall be treated as a separate
payment and the right to a series of installment payments under this letter
agreement shall be treated as a right to a series of separate payments; and


(d)Your right to payment or reimbursement for expenses hereunder shall be
subject to the following additional rules: (i) the amount of expenses eligible
for payment or reimbursement during any calendar year shall not affect the
expenses eligible for payment or reimbursement in any other calendar year, (ii)
payment or reimbursement shall be made not later than December 31 of the
calendar year following the calendar year in which the expense or payment was
incurred, and (iii) the right to payment or reimbursement is not subject to
liquidation or exchange for any other benefit.


16.General. This letter agreement and the ECIA, when signed by you, set forth
the terms of your employment with the Company and supersede any and all prior
representations and agreements made to or with you by the Company, any of its
predecessors or affiliates, or any of their respective employees or agents,
whether written or oral. As a Company employee, you will also be expected to
abide by Company rules and regulations, whether set forth in a Company-approved
employee handbook or otherwise, that may be modified from time to time. In the
event of a conflict between the terms and provisions of this letter agreement
and the ECIA, the terms and provisions of the ECIA will control. Any amendment
of this letter agreement or any waiver of a right under this letter agreement
must be set forth in a writing signed by you and an authorized officer of the
Company to be effective. The law of the Commonwealth of Massachusetts will
govern this letter agreement. In the event of any dispute or claim





--------------------------------------------------------------------------------





relating to or arising out of our employment relationship, you and the Company
agree that we are both waiving any and all rights to a jury trial in connection
with such dispute or claim. This letter agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


If the foregoing terms are agreeable, please indicate your acceptance by signing
this letter agreement in the space provided below and returning it to me, along
with your completed and signed ECIA.
Sincerely,
MACOM Technology Solutions Inc.
By: /s/Ambra R Roth
Name: Ambra R. Roth
Title: Vice President, General Counsel and Secretary
AGREED TO AND ACCEPTED:


By: /s/Stephen G. Daly
Name: Stephen G. Daly





